Citation Nr: 0100583	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
arthritis of the hips, neck, shoulders, low back, ankles, 
knees, hands and wrists.


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
January 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In November 2000, the 
veteran was afforded a hearing before the undersigned Board 
member.  At his hearing, the veteran withdrew his claim of 
entitlement to an earlier effective date, earlier than April 
14, 1998, for a permanent and total disability rating.

A preliminary review of the claims files reveals that the 
veteran appears to have changed representation during the 
pendency of his appeal.  In an April 1998 memorandum to the 
RO, the Disabled American Veterans (DAV) said that it 
represented the veteran in his claim regarding an "increased 
rating" for arthritis of multiple joints and filed his power 
of attorney (POA).  However, in a May 1998 memorandum to the 
RO, the Paralyzed Veterans of America (PVA) said it 
represented the veteran and filed his POA; in a June 
memorandum, the PVA indicated that it sought to "establish a 
claim for a [permanent and total disability rating] only."  
In an October 1998 memorandum to the RO, the DAV said that 
the veteran requested its assistance to reopen a claim of 
entitlement to service connection for a back condition.  
However, according to December 1998 and March 1999 memoranda 
from DAV officers, the service organization believed it had 
no jurisdiction and that the veteran should be advised to 
consult an attorney, in light of a prior U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the "CAVC") determination on the veteran's 
claim.  However, a March 1999 statement from DAV indicates it 
was filing a notice of disagreement for the veteran regarding 
evaluation of his back condition.  In April 1999, the DAV 
requested a Board hearing on the veteran's behalf but, in 
March 2000, the PVA filed a POA indicating that it 
represented him.  Nevertheless, the Board notes that, in a 
June 2000 signed statement, the veteran gave his POA to 
Thomas DeBerry, an attorney who represented him at the 
November 2000 Board hearing regarding the issues on appeal.  
See 38 C.F.R. § 14.631 (2000).  

Furthermore, as noted above, in an October 1998 statement, 
the veteran raised a claim of entitlement to service 
conenction for a back disorder.  However, a review of the 
claims files reveals that, in a January 1992 decision, the 
Board declined to find that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for back, hip and lower extremity disorders.  The 
CAVC upheld the Board's decision in a June 1993 Memorandum 
Decision.  By his statement, the veteran may seek to reopen 
the previously denied claim for service conenction for a back 
disorder and the matter is referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1. A June 1993 CAVC decision upheld a January 1992 Board 
decision that denied service connection for arthritis of 
the hips, neck, shoulders, low back, ankles and knees.

2. An unappealed April 1994 RO decision denied service 
connection for arthritis of the hands and wrists.

3. The evidence added to the record since the January 1992 
Board decision that denied service connection for 
arthritis of the hips, neck, shoulders, low back, ankles 
and knees, and the April 1994 rating decision that denied 
service connection for arthritis of the hands and wrists, 
is either cumulative or redundant or does not bear 
directly and substantially upon the specific matters under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.



CONCLUSIONS OF LAW

1. The January 1992 Board decision that denied service 
connection for arthritis of the hips, neck, shoulders, low 
back, ankles and knees is final; new and material evidence 
has not been submitted to reopen the claim of entitlement 
to service connection for arthritis of the hips, neck, 
shoulders, low back, ankles and knees.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2000).

2. The April 1994 rating decision that denied service 
connection for arthritis of the hands and wrists is final; 
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
arthritis of the hands and wrists.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that, in connection with the veteran's 
claim, the regional office endeavored to obtain all relevant 
medical records.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claim has been 
fulfilled.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096,___, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A). 

The Board, in a decision dated January 1992, denied service 
connection for arthritis of the hips, neck, shoulders, low 
back, ankles and knees.  The Board found at the time that 
there was no evidence of arthritis in service and no medical 
evidence to link any post service diagnosis of arthritis to 
active service.  The Board also noted that there was no 
clinical evidence of traumatic arthritis.  The decision of 
the Board was final based on the evidence then of record.  38 
U.S.C.A. §7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  The 
Board's decision was upheld by the CAVC in its June 1993 
decision

The evidence considered by the Board at the time of its 
January 1992 decision included the veteran's service medical 
records.  The records show that in July 1975 he was seen with 
pain after he fell from a second story window.  The diagnosis 
was multiple contusions.  In May 1976, records indicate he 
was seen for a back contusion after a fall.  The medical 
records are entirely negative for report of complaints, 
treatment or diagnoses of arthritis of the hips, neck, 
shoulders, low back, ankles and knees.  

Also of evidence was a copy of the veteran's 1978 charge 
against his commander for holding him in service past his ETS 
(expiration of term of service).

A July 1980 private special back examination report includes 
the veteran's complaints of morning stiffness and back pain.  
Lumbosacral x-rays were within normal limits and diagnoses 
included low back syndrome.

A September 1982 medical record from the VA medical center in 
Chattanooga, Tennessee, reflects the veteran's complaints of 
constant hip and knee joint pain.  Patrick's test was 
negative, bilaterally.  X-rays showed a questionable 
narrowing in the head of the femur, bilaterally.

According to a September 1982 statement from R.C.F., M.D., 
the veteran was examined regarding left hip symptomatology.  
The veteran gave a history of a fall from a second story 
window in 1975, but said he landed on his low back.  
According to the physician, x-rays showed narrowing of the 
joint space that appeared to be early subcondylar cystic 
changes in the head and osteophyte formation on particular 
margins of the head.  The doctor opined that the etiology of 
the veteran's disorder was rheumatoid and not traumatic.   

An October 1982 statement from R.S.H., M.D., a physician with 
the Tennessee Valley Authority, indicates that he examined 
the veteran the previous month for complaint of left hip pain 
and referred him to an orthopedist, Dr. RCF.  Dr. RSH noted 
the orthopedist's opinion that veteran had rheumatoid changes 
in his hip joint.

According to December 1982 VA x-ray reports, the veteran's 
ankles, lumbar spine, knees and hips were normal.  X-rays of 
his wrists and hands showed a well-united fracture of the 
proximal end of the distal phalanx of the middle finger of 
the left hand.  There was no x-ray evidence of arthritis of 
the hips, neck, shoulders, low back, ankles and knees or of 
the hands and wrists.  

A December 1982 VA examination report notes the veteran's 
strong family history of arthritis and his complaints of hip 
pain and a swollen and stiff left wrist.  The doctor noted 
"no disease found" under diagnoses on the examination 
report.  According to a January 1983 statement, an 
orthopedist examined the veteran and reviewed numerous 
undated x-rays of the wrists, ankles, knees, pelvis and spine 
brought to the clinic by the veteran and purported to have 
been taken in December 1982.  In the specialist's opinion, 
all the x-rays were essentially negative for bony pathology 
with a possible slight narrowing of the joint space of the 
left hip thought possibly indicative of early degenerative 
arthritis.  The doctor found no positive objective clinical 
evidence of any related disability of any significance.

A March 1983 private medical certificate is referable to 
degenerative arthritis of the left hip.

A February 1988 statement from A.L., D.C., shows the veteran 
was treated since September 1987 for back pain, but does not 
describe complaints or treatment for arthritis.

VA outpatient records, dated from February to April 1988, 
reflect the veteran's complaints of back, bilateral shoulder 
and neck pain.  An April 1988 record indicates the veteran 
was examined to determine if he had arthralgias secondary to 
trauma in service or if he had rheumatoid arthritis.  Tests 
and studies included hand x-rays and a test for the 
rheumatoid factor.  The assessment was questionable early 
rheumatoid arthritis. 

In October 1988, the veteran submitted copies of physical 
profiles he was given in service, due to back pain.

VA treatment records, dated from April 1989 to January 1990, 
reveal complaints of right knee giving way, bilateral leg 
numbness and ankle, knee and hip pain.  A September 1989 
record notes examination findings of diffuse osteoarthritic 
changes of the joints.  The clinical assessment was diffuse 
osteoarthritis.

June 1990 VA reports of x-rays of the veteran's shoulders, 
ankles and hands were interpreted as essentially normal.

At his August 1991 Board hearing, and July 1990 personal 
hearing at the RO, the veteran testified that he had hip, 
knee, back and shoulder pain for which he took medication 
when discharged from service.  He described injuries 
sustained in a 1975 fall from second story window when he 
fell on his back.  Post service, he experienced multiple 
joint pain that affected his ability to work.

In April 1994, the RO denied service connection for arthritis 
of the hands and wrists on the basis that there was no 
evidence of wrist or hand injuries in service and or 
diagnosis of traumatic arthritis.   

Evidence considered by the RO at the time it denied the 
veteran's claim for service connection for arthritis of the 
hands and wrists includes the evidence described above.  
Additionally, the RO considered VA medical records, dated 
from October 1991 to February 1993, that reflect the 
veteran's complaints of arthralgias in multiple areas.  
Assessments included arthralgias of multiple joints of 
questionable rheumatoid type.

The January 1992 rating decision, regarding service 
connection for arthritis of the hips, neck, shoulders, low 
back, ankles and knees, and the April 1994 rating decision 
regarding service connection for arthritis of the hands and 
wrists, were final based upon the evidence then of record.  
However, the claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  In the present case, this means that the Board must 
look at all the evidence submitted since the January 1992 and 
April 1994 decisions that were the final adjudications that 
disallowed the veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in April 1998.  The relevant evidence associated with 
the claims file subsequent to the January 1992 and April 1994 
decisions that were the final adjudications of the veteran's 
claims include VA and private medical records and reports, 
dated from May 1995 to April 1999, and the veteran's oral and 
written statements.

Private medical records dated in May 1995 indicate that the 
veteran was hospitalized for treatment of a perineal abscess.

According to one page of a June 1998 VA discharge summary, 
the veteran evidently underwent cervical spine surgery.  X-
rays of his thoracic and lumbar spines were normal.

A January 1999 VA discharge summary indicates that the 
veteran underwent right rotator cuff repair and 
acromioplasty. 

VA outpatient medical records dated in August 1999 indicate 
that the veteran was seen in the neurosurgery clinic for a 
cervical spine postoperative examination and examined in the 
orthopedic clinic regarding adhesive capsulitis.

According to the August 1999 rating decision that granted the 
veteran's claim for a permanent and total rating, in December 
1997, he developed acute, sharp neck and shoulder pain and, 
in March 1998, underwent a C3-4 anterior cervical diskectomy 
with bone graft and plate for a herniated disc.  

A March 2000 VA examination report for housebound status 
reflects the veteran's complaints of incomplete quadriplegia 
and a diagnosis of incomplete C3-4 quadriplegia.

At his November 2000 Board hearing, the veteran testified to 
sustaining injuries in a 1975 fall on his back from a second 
story window in service that rendered him unconscious and 
caused contusions.  He also sustained injuries in a fall down 
stairs in approximately 1977 and said he was hurt when he 
fell off a ladder in service.  The veteran stated that since 
his first fall, he experienced chronic disability described 
as joint pain.  Post service, in 1978 the veteran worked for 
the Ford Motor Company but lost that job due to low back 
problems and then worked as a janitor for the Tennessee 
Valley Authority until 1982.  He said that the VA medical 
center in Chattanooga, Tennessee, treated him from 1982 to 
1995.  

The veteran has asserted that he has arthritis of the hips, 
neck, shoulders, low back, ankles and knees and of the wrists 
and hands related to traumatic injury in service.  However, 
service medical records are entirely negative for reference 
to arthritis and, when examined by a VA physician in December 
1982, there was "no disease found" and in January 1983, an 
orthopedist concluded that all the x-rays were essentially 
negative for bony pathology with only a possible slight 
narrowing of the joint space of the left hip thought possibly 
indicative of early degenerative arthritis.  The doctor found 
no positive objective clinical evidence of any related 
disability of any significance.  A March 1983 private medical 
certificate noted left hip degenerative arthritis.

The veteran contends that the service connection is warranted 
for arthritis of the hips, neck, shoulders, low back, ankles, 
knees hands and wrists, that was initially manifested in 
service.  The September 1982 medical statement from Dr. RCF 
that described possible rheumatoid, rather than traumatic, 
left hip arthritis appears to be the first post service 
documented record of arthritis and does not even attribute 
such possible disability to trauma, much less to service.  
Nor does the later-dated September 1989 VA record that 
diagnosed osteoarthritis of multiple joints.  Furthermore, 
the 1998 cervical diskectomy has not been attributed to 
arthritis incurred in service,

In sum, the evidence received since the January 1992 Board 
decision to deny service connection for arthritis of the 
hips, neck, shoulders, low back, ankles and knees, and the 
April 1994 rating decision to deny service connection for 
arthritis of the hands and wrists, consists of VA and private 
medical records and reports and the veteran's statements 
asserting his contention that arthritis of multiple joints 
originated in service.  Nevertheless, the veteran is not 
qualified as a lay person to furnish etiological opinions or 
medical diagnoses, as this requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93, (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 4940495 (1992).

Consequently, the Board finds that the evidence received 
since the January 1992 Board decision regarding the claim for 
service connection for arthritis of the hips, neck, 
shoulders, low back, ankles and knees, and the April 1994 
rating decision regarding the claim for service connection 
for arthritis of the hands and wrists, does not bear directly 
and substantially upon the specific matters under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claims on appeal.  As 
the evidence received since the January 1992 Board decision 
to deny service connection for arthritis of the hips, neck, 
shoulders, low back, ankles and knees, and the April 1994 
rating decision to deny service connection for arthritis of 
the hands and wrists is not new and material, it follows that 
the claims for service connection for arthritis of the hips, 
neck, shoulders, low back, ankles, knees, wrists and hands 
are not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for arthritis of the hips, neck, shoulders, low 
back, ankles and knees is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for arthritis of the hands and wrists is denied.




		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

